                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                          )
                                                     )
                               Plaintiff,            )
                                                     )
                       v.                            )    Cause No. 1:14-cr-00085-JMS-DML
                                                     )
  DUSTIN HOWARD PENNINGTON (01),                     )
                                                     )
                              Defendant.             )

                ORDER ADOPTING REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Doris Pryor’s Report and Recommendation dkt [70]

recommending that Dustin Howard Pennington’s supervised release be revoked, pursuant to Title

18 U.S.C. '3401(i), Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C.

'3583, and with no objections being filed, the Court APPROVES and ADOPTS Magistrate Judge

Pryor’s Report and Recommendation dkt [70]. The Court finds that Mr. Pennington committed

Violation Number 1 as alleged by the U.S. Probation Office in its Petition for Warrant or Summons

for Offender under Supervision dkt [57]. The Court now orders that the defendant's supervised

release is therefore MODIFIED, to and include continuation and completion of MRT. All other

conditions of supervised release remain in effect.




        Date: 4/9/2019




Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system

 United States Probation Office, United States Marshal
